EXHIBIT 10.18

FORM OF NOTE SALE AGREEMENT

Note Sale Agreement dated as __________ ___, _____ (this “Agreement”) by and
between JPMorgan Chase Bank, N.A. (the “Seller”) and [Gerald J. Burnett] [and] 
[Gerald J. Burnett and Marjorie J. Burnett as trustees of The Gerald J. Burnett
and Marjorie J. Burnett Revocable Trust] (individually, or if more than one,
collectively, the “Buyer”).

The Seller is the holder of the Revolving Credit Promissory Note (Libor/Prime)
dated as of December 23, 2006 executed and delivered by Avistar Communications
Corporation, a Delaware corporation (the “Borrower”), to the Seller (as from
time to time may be amended, modified or replaced, the “Note”).

The Seller and the Borrower are parties to a Security Agreement dated as of
December 23, 2006 by which the Borrower, among other things, granted the Seller
security interests in the “Collateral” (as defined therein) to secure the
Borrower’s obligations under the Note (as from time to time may be amended,
modified or replaced, the “Security Agreement”).

To induce the Seller to accept the Note, the Buyer [and [Gerald J. Burnett]
[Gerald J. Burnett and Marjorie J. Burnett as trustees of The Gerald J. Burnett
and Marjorie J. Burnett Revocable Trust] (the together with the Buyer the
“Guarantors”)] delivered to the Seller its Guaranty dated as of December 23,
2006,  (the “Guaranty”) in which the [Buyer] [Guarantors] guaranteed payment and
performance of the Note (reference is made to the Guaranty for a complete
statement of its terms and conditions).

The Seller has made a demand for payment under the Guaranty, and the Buyer has
elected to purchase the Loan by executing and delivering to the Seller this
Agreement on or before the Due Date (the “Offer”).

NOW THEREFORE, the Buyer (and if more than one, jointly and severally) and the
Seller agree as follows:

1.                                       Definitions:  The following terms shall
be defined as follows:

1.1                                 “Banking Day” means any day on which
commercial banks are not authorized or required to close in New York City.

1.2                                 “Closing” means the simultaneous delivery by
the Seller and the Buyer of documents and funds, and the performance of the acts
herein provided to be performed at the Closing.

1.3                                 “Closing Date” means the first (1st) Banking
Day after the Seller’s receipt of the Offer, unless the Seller, in its
discretion, deems it necessary to extend such time.

1.4                                 “Due Date” has the meaning given such term
in the Guaranty.

1.5                                 “Facility Documents” has the meaning given
such term in the Note.

1.6                                 “Loan” means the Note and the Security
Agreement and the Seller’s rights thereunder.

1.7                                 “Note Purchase Price” means the principal
amount outstanding under the Note as of the Closing Date, together with any
interest thereon, and any costs and expenses under any Facility Document, all as
calculated by the Seller.

2.                                       Terms and Conditions of Sale:  The
Seller agrees to sell, assign, transfer, and convey to the Buyer, on the terms
and conditions set forth in this Agreement, all the right, title, and interest
of the Seller, as of the Closing Date, in and to the Loan.  The Buyer
acknowledges and agrees (a) that the Seller’s sale of the Loan to the Buyer is
irrevocable and (b) that the Buyer shall have no recourse to the Seller.


--------------------------------------------------------------------------------


3.                                       Note Purchase Price:  The Buyer shall
pay to the Seller, by 2:00 p.m. (New York City time), by cashier’s check or wire
transfer, the amount of the Note Purchase Price.  All payments of the Note
received by the Seller before the Closing Date shall belong to the Seller.  All
payments of the Note received by the Seller on or after the Closing Date shall
belong to the Buyer.  In the event that a draft the Seller has received in
payment of the Note is dishonored after the Closing Date, an adjustment to the
Note Purchase Price in the Seller’s favor shall be made upon notification by the
Seller to the Buyer that the check has been dishonored, and the Buyer shall
promptly forward that amount to the Seller.

4.                                       Place of Closing:  The Closing shall be
held at the Seller’s offices located at 270 Park Avenue, New York, New York, or
such other place as may be practicable.  The Closing shall, at the Seller’s
option, be either by telephone, confirmed by letter or wire, or conducted in
person at the place designated by the Seller.

5.                                       Endorsement and Delivery:  The Seller
agrees to endorse the Note, and deliver the endorsed Note to the Buyer, as soon
as practicable after the Closing Date.  The endorsement will be in the following
form:

For value received, pay to the order of [Gerald J. Burnett] [and]  [Gerald J.
Burnett and Marjorie J. Burnett as trustees of The Gerald J. Burnett and
Marjorie J. Burnett Revocable Trust] without recourse and without any
representation or warranty either express or implied in fact or by law.

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

After the Closing, the Seller agrees to execute and deliver to the Buyer any
such documents or instruments reasonably requested by Buyer to transfer to Buyer
all right, title and interest of Seller in and to the Loan, provided that (i)
the Buyer prepares such documents or instruments at its expense and (ii) the
Buyer provides such documents or instruments to the Seller within thirty (30)
days after the Closing

6.                                       Representations, Warranties and
Agreements of the Buyer:  The Buyer represents, warrants and agrees as follows:

6.1                                 The Buyer will not violate any laws relating
to unfair credit collection practices in connection with the Loan.  The Buyer
will indemnify the Seller and hold the Seller harmless from and against any and
all claims, demands, losses, damages, penalties, fines, forfeitures, judgments,
legal fees and any other costs, fees, and expenses heretofore or hereafter
incurred by the Seller as a result of (i) a breach by the Buyer of the aforesaid
agreement or (ii) any claim, demand or assertion that the Buyer or the Seller
was in any way involved in or had in any way authorized any unlawful collection
practices in connection with the Loan or (iii) any claim, demand or assertion by
the Borrower in connection with the Loan.  The Buyer agrees to notify the Seller
within three (3) Banking Days of notice or knowledge of any such claim or
demand.

6.2                                 The Buyer will not institute any legal
action in the name of the Seller or continue to prosecute in the name of the
Seller any pending legal action nor shall the Buyer intentionally or
unintentionally, through misrepresentation or nondisclosure, mislead or conceal
that the Buyer’s ownership of the Loan following the Closing.  The Buyer
acknowledges that there is no adequate remedy at law for violation of this
subparagraph

2


--------------------------------------------------------------------------------


and consents to the entry of an order by a court of competent jurisdiction
enjoining any violation or threatened violation of the provisions of this
subparagraph.  The Buyer will indemnify the Seller and hold the Seller harmless
from and against any and all claims, demands, losses, damages, judgments, legal
fees and any other costs, fees and expenses heretofore or hereafter incurred by
the Seller as a result of a breach by the Buyer of the aforesaid agreement.

6.3                                 The Buyer’s decision to purchase the Loan is
based upon the Buyer’s own independent evaluation.  The Buyer has made such
independent investigation as the Buyer deems to be warranted into the nature,
validity, enforceability, collectibility, and value of the Loan and all other
facts it deems material to its purchase, and is entering into this transaction
herein provided for, solely on the basis of that investigation and the Buyer’s
own judgment, and is not acting in reliance on any representation of, or
information furnished by the Seller and acknowledges that no employee or
representative of the Seller has been authorized to make any statements or
representations other than those specifically contained in this Agreement.  The
Buyer hereby waives any right or cause of action it might now or in the future
have against the Seller as a result of its purchase of the Loan.

6.4                                 The Buyer (i) is able to bear the economic
risk associated with the purchase of the Loan, (ii) has adequate information
concerning the business and financial condition of the Borrower or any third
party to make an informed decision regarding the purchase of the Loan, (iii) has
such knowledge and experience so as to be aware of the risks and uncertainties
inherent in the purchase of rights and assumption of liabilities of the type
contemplated in this Agreement and (iv) has independently and without reliance
upon the Seller, and based on such information as the Buyer has deemed
appropriate, made its own analysis and decision to enter into this Agreement. 
The Buyer acknowledges that the Seller has not given the Buyer any investment
advice, credit information or opinion on whether the purchase of the Loan is
prudent.

6.5                                 The Buyer has full power and authority to
execute, deliver and perform its obligations under, this Agreement and is
authorized to enter into this Agreement.  All laws, rules and regulations to
which the Buyer may be subject have been duly complied with.  This Agreement has
been duly and validly executed and delivered by the Buyer and constitutes the
legal, valid, and binding obligation of the Buyer, enforceable against the Buyer
in accordance with its terms, except that such enforceability may be limited by
bankruptcy, insolvency, or other similar laws of general applicability affecting
the enforcement of creditors’ rights generally and by the court’s discretion in
relation to equitable remedies.

6.6                                 The Buyer is an “accredited investor” as
that term is defined by the Securities Act of 1933, as amended.  The Buyer has
such knowledge and experience in financial and business matters, relating to the
ownership and collection of loan assets, that it is capable of evaluating the
merits and risks of a prospective investment in the Loan.  The Buyer
acknowledges that the Loan may have limited or no liquidity and it has the
financial capability to hold the Loan for an indefinite period of time and to
bear the economic risks of, including a complete loss of its investment in, the
purchase and acquisition of the Loan.

7.                                       No Recourse or Warranty, Etc.:  The
sale of the Loan is made by the Seller without any representation or warranty
either express or implied in fact or by law.  Any other provisions of this
Agreement to the contrary notwithstanding, the Seller and the Buyer agree that
no guarantee of any kind or type whatsoever, whether made by public, private or
governmental entity, is purchased, acquired, assumed, or in any other manner
transferred or conveyed to the Buyer pursuant to this Agreement.  Further, the
Seller has not, does not and will not make any representations or warranties
with regard to compliance with any, rules, regulations, orders or requirements. 
The Buyer acknowledges and agrees that the sale and assignment of the Loan is
made without recourse

3


--------------------------------------------------------------------------------


or warranty.  The Seller makes no warranties, covenants or representation of any
sort or in any manner with regard to the Loan, except that the Seller is the
owner and holder of all rights in the Loan to be sold and assigned and is
authorized to consummate such sale by virtue of such rights and capacity.

8.                                       Files and Records: The Buyer further
agrees as follows:

8.1                                 The Buyer agrees to abide by all applicable
state and federal laws, rules and regulations regarding the handling and
maintenance of all documents and records relating to the Loan purchased
hereunder including, but not limited to, the length of time such documents and
records are to be retained.

8.2                                 After transfer of documents or files to the
Buyer pursuant to the terms of this Agreement, the Buyer agrees that the Seller
shall have the continuing right to use, inspect, and make extracts from or
copies of any such documents or records, upon the Seller’s reasonable notice to
the Buyer.

8.3                                 The Buyer further agrees to allow the Seller
the possession, custody and use of original documents for any lawful purpose and
upon reasonable terms and conditions.

8.4                                 Before destruction or disposition of any
documents or files transferred hereunder, the Buyer agrees to give reasonable
notice to the Seller and to allow the Seller, at its own expense, to recover the
same from the Buyer.

9.                                       Notice Of Claim:  The Buyer shall
immediately notify the Seller of any claim, threatened claim, or any litigation
against the Seller which may come to its attention.

10.                                 Notices:  Unless otherwise agreed in
writing, notices shall be given to the Seller and the Buyer at their telecopier
numbers (confirmed by telephone to their telephone numbers) or addresses set
forth in the signature page of this Agreement, or such other telecopier (and
telephone) number or address communicated in writing by either such party to the
other.  Notices to the Bank shall be effective upon receipt.

11.                                 Use of the Seller Name:  The Buyer agrees
that it will not use or permit the use by its agents, successors or assigns, of
any name or combination of letters which is similar to “JPMorgan Chase Bank,
N.A.”, “Chase” or “JPMCB.”   The Buyer will not represent or imply that it is
affiliated with, authorized by, or in any way related to the Seller.

12.                                 Severability:  Each part of this Agreement
is intended to be severable.  If any term, covenant, condition or provision
hereof is unlawful, invalid, or unenforceable for any reason whatsoever, such
illegality, invalidity, or unenforceability shall not affect the legality,
validity, or enforceability of the remaining parts of this Agreement, and all
such remaining parts hereof shall be valid and enforceable and have full force
and effect as if the invalid or unenforceable part had not been included.

13.                                 Construction:  Unless the context otherwise
requires, singular nouns and pronouns, when used herein, shall be deemed to
include the plural and vice versa, and impersonal pronouns shall be deemed to
include the personal pronoun of the appropriate gender.

14.                                 Assignment:  This Agreement and the terms,
covenants, conditions, provision, obligation, undertaking, rights and benefits
hereof, shall be binding upon, and shall inure to the benefit of, the
undersigned parties and their respective heirs, executors, administrators,
representatives successors, and assigns.  This Agreement shall not be assigned
without the Seller’s prior written consent.

4


--------------------------------------------------------------------------------


15.                                 Prior Understandings:  This Agreement
supersedes any and all prior discussions and agreements between the Seller and
the Buyer with respect to the purchase of the Loan and other matters contained
herein, and this Agreement contains the sole and entire understanding between
the parties hereto with respect to the transactions contemplated herein.

16.                                 Survival:  Each and every covenant made by
the Buyer or the Seller in this Agreement shall survive the Closing and shall
not merge into the closing documents, but instead shall be independently
enforceable.

17.                                 Governing Law; Jurisdiction:  This Agreement
shall be governed by and construed in accordance with the laws of the State of
New York.  The Buyer consents to the nonexclusive jurisdiction and venue of the
state or federal courts located in such state.  In the event of a dispute
hereunder, suit may be brought against the Buyer in such courts or in any
jurisdiction where the Buyer or any of its assets may be located.  Service of
process by the Seller in connection with any dispute shall be binding on the
Buyer if sent to the Buyer by registered mail at the address(es) specified above
or to such further address(es) as the Buyer may specify to the Seller in
writing.

18.                                 Counterparts:  This Agreement may be
executed in any number of counterparts, all of which taken together shall
constitute one and the same instrument.

IN WITNESS WHEREOF, the Seller and the Buyer have executed this Agreement by
their duly authorized officers as of the date first set forth above.

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

Address for Notices to the Bank:

 

 

 

 

 

 

 

 

JPMorgan Chase Bank, N.A.
Private Bank Credit
Attn:  Patricia DeLeo
345 Park Avenue, Floor 04
New York, NY 10154-0004

 

 

 

 

 

 

 

 

With a courtesy copy to

 

 

 

 

 

 

 

 

JPMorgan Chase Bank, N.A.
Attn:  Nancy A. Sheppard
560 Mission Street, 12th floor
San Francisco, CA 94105

 

 

 

 

5


--------------------------------------------------------------------------------


 

 

 

 

Gerald J. Burnett

 

 

 

 

 

 

 

 

 

 

 

 

 

Address for notices:

 

 

 

 

 

 

 

 

 

 

 

 

 

Gerald J. Burnett and Marjorie J. Burnett , as Trustee for
The Gerald J. Burnett and Marjorie J. Burnett Revocable Trust

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Gerald J. Burnett

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Marjorie J. Burnett

 

 

 

 

 

 

Address for notices:

 

State of

 

  )

 

 

 

 

 

  )

ss.:

 

County of

 

  )

 

 

 

On the ____ day of ____________ in the year 200__, before me, the undersigned,
personally appeared Gerald J. Burnett, personally known to me or proved to me on
the basis of satisfactory evidence to be the individual whose name is subscribed
to the within instrument and acknowledged to me that he/she executed the same in
his/her capacity, and that by his/her signature on the instrument, the
individual, or the person upon behalf of which the individual acted, executed
the instrument.

 

 

 

 

 

 

 

 

 

 

Notary Public

 

State of

 

  )

 

 

 

 

 

  )

ss.:

 

County of

 

  )

 

 

 

On the ____ day of ____________ in the year 200__, before me, the undersigned,
personally appeared Marjorie J. Burnett, personally known to me or proved to me
on the basis of satisfactory evidence to be the individual whose name is
subscribed to the within instrument and acknowledged to me that he/she executed
the same in his/her capacity, and that by his/her signature on the instrument,
the individual, or the person upon behalf of which the individual acted,
executed the instrument.

 

 

 

 

 

 

 

 

 

 

 

Notary Public

 

6


--------------------------------------------------------------------------------